Citation Nr: 1522021	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypertension

5.  Entitlement to service connection for coronary artery disease with myocardial infarction (CAD), including as secondary to diabetes mellitus.

6.  Entitlement to service connection for residuals of a stroke, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.

9.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 11, 2012.

10.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU) for the period between February 15, 2008 and June 11, 2012.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  

Following the hearing, the record was held open for a period of sixty days in order to obtain additional evidence.  During this period the Veteran and his representative submitted new evidence along with a written statement waiving initial RO consideration of the newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement service connection for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus in an October 2007 rating decision.  The Veteran was notified of the decision, but did not file new evidence or a notice of disagreement within one year.

2.  Evidence obtained since the time of the October 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

3.  The Veteran's currently diagnosed diabetes mellitus type I did not begin during, or for several years after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein.

4.  The RO denied the Veteran's claim of entitlement to service connection for hypertension in a September 1997 rating decision.  The Veteran was notified of the decision, but did not file new evidence or a notice of disagreement within one year.

5.    Evidence obtained since the time of the September 1997 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

6.  The Veteran was presumed exposed to herbicides during his service in the country of Vietnam, and his currently diagnosed coronary artery disease manifest to a degree of 10 percent.

7.  The Veteran's current residuals of a stroke did not begin during, or for several decades after, his separation from active service, and were not otherwise related to his active duty service, including his presumed exposure to herbicides therein.

8.  The Veteran's currently diagnosed peripheral neuropathy did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein.

9.  The Veteran's currently diagnosed erectile dysfunction did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein.

10.  The Veteran's service-connected PTSD has been manifested by no more than symptoms commensurate with occupational and social impairment with reduced reliability and productivity throughout the period on appeal.




CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which denied entitlement to service connection for diabetes mellitus, is final; new and material evidence has been submitted, the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The September 1997 rating decision, which denied entitlement to service connection for hypertension is final; new and material evidence has been submitted, the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

4.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

6.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

7.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


8.  The criteria for a rating not to exceed 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 11, 2012 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.130 Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, defined by 38 C.F.R. § 3.309(a), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Secondary service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

In this case, in a January 2011 letter, the VA indicated evidence of the Veteran's temporary duty in the country of Vietnam had been discovered, and conceded he qualified for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  


Each of the Veteran's appeals will be addressed in turn below.

New and Material Evidence

The Veteran's claims for entitlement to service connection for diabetes mellitus and hypertension were previously denied in rating decisions dated October 2007 and September 1997, respectively.  These decisions were not appealed, and new evidence was not received within one year, so they became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claims.  As will be discussed, the Board finds new and material evidence has been received regarding the claims, and the appeals are reopened.
In the prior October 2007 rating decision, the RO denied entitlement to service connection for diabetes mellitus because the evidence did not establish the Veteran's diagnosed diabetes was related to his active duty service.  However, since the October 2007 rating decision new evidence has been submitted which established the Veteran was presumed exposed to herbicides during his service within Vietnam.  See January 2011 letter from the VA.  This newly submitted evidence could reasonably result in substantiation of the Veteran's claim for service connection.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, new and material evidence has been presented, and the claim for entitlement to service connection for diabetes mellitus is reopened.

Regarding hypertension, in the prior September 1997 rating decision the RO denied entitlement to service connection because the evidence did establish a current diagnosis of hypertension.  Since the September 1997 decision, extensive new evidence has been submitted, including numerous medical records reflecting the Veteran is currently diagnosed with hypertension.  These newly submitted medical records could reasonably result in substantiation of the Veteran's claim.  Id.  Therefore, new and material evidence has been presented, and the claim for entitlement to service connection for hypertension is reopened.

To this limited extent, the Veteran's appeals are granted.  His claim for entitlement to service connection for diabetes mellitus is addressed below, and his claim for entitlement to service connection for hypertension is addressed in the remand portion below.

Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus (DM).  Service treatment records have been carefully reviewed and considered, but do not establish the Veteran experienced any symptoms, or received any diagnosis, of DM during active duty service.  Accordingly, no in-service occurrence is established.

The Veteran has asserted that he was diagnosed with DM within one year of his separation from active duty service.  DM is included on the list of chronic diseases defined by 38 C.F.R. § 3.309(a) upon which presumptive service connection may be established if manifest to a 10 percent degree within one year.  38 C.F.R. § 3.307.  However, as will be discussed, the evidence does not establish the Veteran was diagnosed with DM within one year of his separation from active duty service in November 1968.  


First, the Veteran filed his initial claim for VA disability benefits in November 1968, the same month as his separation from active duty service.  At that time, he only sought benefits for sinuses, headaches, and chest pains, and did not make any mention of symptoms of DM.  Because filing this claim reflects the Veteran was aware of the VA disability benefits program, his failure to include any complaints associated with DM provides evidence he was not experiencing these symptoms at that time.

On several occasions throughout the period on appeal, including an April 1997 written statement, the Veteran has asserted he was first diagnosed with DM at the Kaiser Permanente Medical Center in Los Angeles, California (Kaiser) in 1969.  Unfortunately the medical records from the Veteran's initial diagnosis of DM are no longer available.  However, the available medical records from Kaiser consistently reflect he was first diagnosed with DM in December 1972.  For example, in medical records from the Veteran's February 1981 hospitalization for DM at Kaiser, the treating physician specifically noted his DM was first discovered in December of 1972.  Numerous subsequent medical records also reflect the Veteran was initially diagnosed in 1972, including the December 1994 report from a private endocrinologist, Dr. S.  Therefore, the earliest available medical records provide probative evidence the Veteran's DM was first diagnosed in late 1972, more than a year after his separation from active duty service in November 1968.

The Board has considered that some medical records indicate the Veteran was first diagnosed with DM within approximately one year of his discharge.  However, these reports were based on statements from the Veteran.  For example, during his November 1994 examination, the VA examiner noted the Veteran reported his DM developed one year after his discharge.  Therefore, these subsequent medical records reflecting an earlier date of diagnosis were based on reports from the Veteran, not a review of the medical records.  

As a lay person, the Veteran is competent to report a prior diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran's lay statements made for the purposes of seeking benefits several decades after his initial diagnosis are not consistent with the medical records from years earlier.  In this situation, the Board finds the earlier medical records reflecting a diagnosis of December 1972 are more probative, as they are closer to the date of diagnosis.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Accordingly, the probative evidence in the medical records reflect the Veteran's DM was first diagnosed and manifest to at least a 10 percent disability rating in December 1972, more than one year after his separation from active duty service in November 1968.  Accordingly, presumptive service connection is not available.  38 C.F.R. § 3.307.

Alternatively, the Veteran has also asserted that his currently diagnosed DM is related to his exposure to Agent Orange.  As discussed above, the Veteran served within the country of Vietnam during the Vietnam War era, and is therefore presumed exposed to herbicides including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Type II DM (also known as adult-onset diabetes) is included on the exclusive list of diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), however Type I DM (also known as insulin dependent diabetes) is not included on this exclusive list.  Id.  

The Board has carefully reviewed the extensive medical records included in the claims file, and notes the Veteran has alternatively been diagnosed with both Type I and Type II DM throughout the period on appeal.  For example, in VA treatment records from July 2008 he is noted to have Type I, however in a VA treatment record three months later in October 2008 he is noted to have Type II.  However, as will be discussed, the Board finds the weight of the probative medical evidence reflects the Veteran's DM is Type I.

First, the claims file includes treatment records from an endocrinologist, Dr. D, dating back to 1994 which consistently reflect a diagnosis of Type I.  Because an endocrinologist specializes in disorders of the endocrine system, including diabetes, the Board finds the records from this trained specialist are highly probative.

Additionally, in July 2008 a c-peptide test was conducted, which indicated the Veteran had nearly zero beta cell function, that is no functioning of the cells which make insulin.  The reviewing physician indicated this result was indicative of Type I DM, providing further probative evidence of a Type I diagnosis.

Finally, in March 2011 the Veteran was provided with a VA examination to determine whether his currently diagnosed DM was Type I or Type II.  The examiner reviewed the Veteran's complete claims file, and noted he had alternatively been diagnosed with Type I and Type II on numerous occasions.  Based on review of the claims file and his personal interview and examination of the Veteran, the examiner opined the proper diagnosis was DM Type I.  The examiner provided several reasons to support his opinion.  First, he noted the Veteran's DM onset relatively early in his life, prior to thirty years old, and was not able to be managed with hyperglycemic oral medications.  Second, he noted the Veteran experienced multiple episodes of ketoacidosis and hypoglycemic events, which he indicated were more frequent with Type I DM than Type II.  Third, the examiner noted the Veteran's objective test results, including near zero production of c-peptide (a marker for insulin producing beta cell function) and the presence of immune system antibodies to his beta cells (known as anti-GAD antibodies) were both indicative of Type I DM.  Finally, the examiner noted that several medical providers, including two endocrinologists, had determined the Veteran's DM was Type I.  Based on the multiple reasons described, the examiner indicated he had sufficient information and biomarkers to determine the Veteran's DM was Type I.  Because this examiner demonstrated familiarity with the Veteran's relevant medical record, and provided a complete and detailed rationale for his opinion, the Board finds this examiner's report provides highly probative evidence the Veteran's DM is Type I.

The Board has reviewed and considered subsequent medical records which indicated the Veteran had DM Type II.  Most notably, the Board has reviewed the DM Impairment Questionnaires completed by Dr. G., the Veteran's primary care provider, in September 2012 and March 2014 which each indicated he was currently diagnosed with DM Type II.  However, the Questionnaire from Dr. G. does not include any rationale as to how she determined the Veteran's DM was Type II, but instead she merely checked the box indicating yes for a diagnosis of DM Type II.  Because this Questionnaire from Dr. G. does not include any medical rationale or analysis the Board may consider and weigh against other opinions, this Questionnaire is not probative as to determination of the type of the Veteran's DM.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on all the foregoing, the Board finds the probative medical evidence, including the opinions from endocrinologists, experts in the field of diabetes, the results of objective testing, and the probative opinion from the March 2011 VA examiner, reflects the Veteran has Type I DM.  The evidence is not in relative equipoise regarding this matter, and the benefit of the doubt does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Because the Veteran is DM Type I, and not Type II, then service connection due to presumptive exposure to herbicides, including Agent Orange, is not available.  38 C.F.R. § 3.309.

Finally, the claims file does not include any medical opinion suggesting the Veteran's currently diagnosed DM Type I was otherwise caused or aggravated by his active duty service, or was otherwise related to his exposure to herbicide agents.

Based on all the foregoing, the elements of service connection have not been met.  The Veteran is currently diagnosed with DM Type I, which did not begin during, or within one year from his separation of, active duty service.  Additionally, Type I DM is not one of the exclusive diseases associated with exposure to herbicides, including Agent Orange.  Finally, the evidence does not otherwise suggest the Veteran's current DM Type I is related to his active duty service.  Accordingly, service connection is not established and the Veteran's appeal is denied.

Coronary Artery Disease

The Veteran is also seeking service connection for coronary artery disease (CAD).  As discussed above, the Veteran was presumed exposed to herbicides during his service in the country of Vietnam.  VA regulations provide that coronary artery disease is included under ischemic heart disease as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, if the Veteran is diagnosed with CAD and it becomes manifest to a degree of 10 percent or more at any time after service, service connection may be granted.  38 C.F.R. § 3.307.

The Board has reviewed the February 2011 VA examination in which the examiner opined the Veteran did not have any ischemic heart disease, including CAD.  
However, after his VA examination, the Veteran underwent cardiac catheterization testing in October 2012.  The reviewing cardiologist opined the results of the catheterization revealed the Veteran had mild non-obstructive CAD.  Accordingly, a current diagnosis of CAD is established.

In an Ischemic Heart Disease DBQ completed by the Veteran's primary care provider in October 2012, his physician indicated the Veteran experienced symptoms of dyspnea, angina, and dizziness after activities found to be consistent with 1-3 METs, meet the criteria for a total disability rating under the appropriate diagnostic code.  38 C.F.R. § 4.104, DC 7005.  However, she did caution that this result may be due to factors other than the Veteran's heart disease, although she did not provide an opinion or estimation as to the percent due to his heart disease. 

Given that the Veteran met the criteria for a rating well in excess of 10 percent for CAD, although with some doubt as to the extent due to his heart disease, and affording all benefit of the doubt to the Veteran, the Board finds the elements of entitlement to presumptive service connection due to herbicide exposure have been met.  38 C.F.R. § 3.307.  Accordingly, his claim for entitlement to service connection for CAD is granted.

Residuals of a Stroke

The Veteran is also seeking service connection for residuals of a stroke.  The medical treatment records reflect the Veteran suffered a stroke in approximately September 2007.  Since that period, he experienced left sided weakness and slurred speech, as well as occasional loss of consciousness.  Therefore, the presence of current stroke residuals is established.

However, the evidence does not establish or suggest the Veteran's current stroke residuals began during, or were otherwise caused by, his active duty service.  Service treatment records do not include any symptoms, treatment, or diagnosis related to stroke or subsequent residuals.  The Veteran did not experience a stroke until 2007, nearly forty years after his separation from active duty service.  Additionally, the claims file does not include any medical evidence suggesting the Veteran's stroke and subsequent residuals were otherwise related to his active duty service, including his in-service exposure to herbicides.  Accordingly, direct service connection is not established.  38 C.F.R. § 3.303.

The Veteran has submitted numerous reports relating to the detrimental effects of exposure to Agent Orange.  However, these generic reports do not include any medical opinion as to why in this case the Veteran's stroke residuals were related to his presumed exposure to Agent Orange.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); and Wallin v. West, 11 Vet. App. 509 (1998).  Additionally, the Veteran's current stroke residuals, including left-sided weakness, slurred speech, and loss of consciousness, are not included on the exclusive list of diseases associated with exposure to herbicides at 38 C.F.R. § 3.309(e).  Therefore, service connection due to presumed exposure to Agent Orange is not established.  38 C.F.R. §§ 3.307, 3.309. 

Finally, the Board has considered that some of the medical records suggest the Veteran's stroke and subsequent residuals may have been related to his diabetes mellitus.  See e.g. September 2008 VA treatment record.  However, as discussed above, the Veteran's diagnosed diabetes mellitus is not service connected.  Therefore, secondary service connection is not available as his current stroke residuals cannot be service connected secondary to a non-service connected disability.  38 C.F.R. § 3.310.

Based on all the foregoing, the claims file does not include any evidence suggesting the Veteran's current stroke residuals, which began approximately four decades after his separation from active duty service, are related to his active duty service.  Therefore, the elements of service connection have not been met, and the Veteran's appeal is denied.

Peripheral Neuropathy

The Veteran is also seeking entitlement to service connection for his peripheral neuropathy.  The medical records, including the recent May 2014 Diabetes Mellitus Impairment Questionnaire from the Veteran's primary care physician, provide he is currently diagnosed with peripheral neuropathy in his bilateral upper and lower extremities.  Therefore, the presence of a current disability is established.  However, as well be discussed, the remaining elements of service connection are not met.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of neuropathy, including feelings of pins or numbness in his arms and legs during active duty service.  Instead, on his October 1968 separation examination the Veteran's upper and lower extremities were noted to be in normal condition.  Therefore, service treatment records do not reflect the Veteran developed peripheral neuropathy during his active duty service.

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  The Board notes that neuropathy is included on the list of exclusive list of diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  The Board also notes that the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2 (2013).

Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and remove the requirements at Note 2.  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2014).  

However, under both the prior and amended regulations, peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date of exposure to herbicide agents in order to be presumptively service connected due to herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii). 

In this case, the evidence does not establish the Veteran developed peripheral neuropathy manifest to a degree of 10 percent within one year of his November 1968 separation from active duty service.  

First, the Veteran filed his initial claim for VA disability benefits in November 1968, the same month as his separation from active duty service.  However, he only sought benefits for sinuses, headaches, and chest pains, and did not make any mention of symptoms of peripheral neuropathy at that time.  Because filing this claim reflects the Veteran was aware of the VA disability benefits program, his failure to include any complaints associated with neuropathy provides evidence he was not experiencing these symptoms at that time.

Furthermore, in April 1969 the Veteran was provided with a VA examination in conjunction with his initial claim for benefits.  During this examination, the examiner indicated the Veteran's nervous system was negative for any complaints.  The claims file does not include any other medical records which reflect the Veteran sought any treatment for complaints of neuropathy prior to November 1969, and the Veteran has not asserted he experienced neuropathy within one year of his separation from active duty service.  Therefore, presumptive service connection for peripheral neuropathy based on exposure to herbicides is not established.  38 C.F.R. §§ 3.307, 3.309. 

Finally, the claims file does not include any medical opinion otherwise relating the Veteran's currently diagnosed peripheral neuropathy to his active duty service, including his exposure to herbicides therein.  Instead, the medical evidence, including the recent May 2014 Diabetes Mellitus Impairment Questionnaire from the Veteran's primary care physician, relate his currently diagnosed peripheral neuropathy to his diagnosed diabetes mellitus.  However, as discussed above, the Veteran's diabetes mellitus is not service connected.  Accordingly, secondary service connection cannot be established based on non-service connected diabetes mellitus.  38 C.F.R. § 3.310.

Based on all the foregoing, the elements of service connection for peripheral neuropathy have not been met.  The evidence does not establish the Veteran experienced symptoms of neuropathy during, or within one year of his separation from, active duty service.  The claims file does not include any medical opinion relating the Veteran's diagnosed neuropathy to his active duty service, and secondary service connection cannot be established due to his non-service connected diabetes mellitus.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Erectile Dysfunction

The Veteran is also seeking entitlement to service connection for his currently diagnosed erectile dysfunction (ED).  The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he sought any treatment for, or made any complaint of, symptoms of ED during his active duty service.  Instead, on his October 1968 separation examination his G-U system (or genitourinary system) was noted to be in normal condition.  Therefore, service treatment records do not reflect the Veteran experienced symptoms of ED during his active duty service.

Post-service treatment records do not reflect the Veteran developed ED until several decades after his active duty service.  For example, during his November 1994 VA examination, the Veteran's GI system (or genitourinary system) was noted to be in normal condition, and the examiner indicated no ED was reported or noted.  Therefore, post-service medical records do not reflect the Veteran experienced symptoms of ED several decades after his separation from active duty service.

The claims file does not include any medical opinion suggesting the Veteran's currently diagnosed ED is otherwise related to his active duty service, including his in-service herbicide exposure.  Instead, several medical records suggest his ED is likely secondary to his diabetes mellitus.  See e.g. October 2005 VA treatment record.  As discussed above, the Veteran's diabetes mellitus is not service connected.  Accordingly, secondary service connection cannot be established based on non-service connected diabetes mellitus.  38 C.F.R. § 3.310.

Finally, ED is not included on the exclusive list of disease associated with exposure to herbicide agents at 38 C.F.R. § 3.309(e), and the claims file does not include any opinion otherwise relating the Veteran's currently diagnosed ED to his active duty service.  Therefore, service connection based on presumed exposure to herbicides is not available.  38 C.F.R. § 3.307.

Based on all the foregoing, the elements of service connection for ED have not been met.  The evidence does not establish the Veteran developed ED during his active duty service, or until several decades after his separation from active duty service.  The evidence does not include any medical opinion relating the Veteran's diagnosed ED to his active duty service.  Presumed service connection due to herbicide exposure or secondary service connection due to diabetes mellitus are not available.  Therefore, service connection for ED is not established, and the Veteran's appeal is denied.

Increased Rating for PTSD

The Veteran is also seeking entitlement to an initial rating in excess of 30 percent for his service-connected PTSD prior to June 11, 2012.  Effective June 11, 2012, a total 100 percent disability rating for PTSD has been granted.  Because no higher disability rating is available, the Board will not further address his PTSD rating effective June 11, 2012.  


Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Throughout the period on appeal, the Veteran has been assigned a 30 percent rating for service-connected PTSD under DC 9411.  As will be discussed below, the Board finds an initial rating not to exceed 50 percent is warranted throughout the period on appeal.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

VA regulations provide that effective to all claims pending before the AOJ on August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders 5 should apply.  Therefore, the DSM-5 may apply to the Veteran's claim.  However, the period on appeal is only that prior to June 11, 2012.  Therefore, the DSM-IV was in place throughout the period on appeal, and as a result the Board will consider the Veteran's claim under both versions of the DSM.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Although this scale is not used in the DSM-5, the use of the GAF scale serves, in part, as the basis of the increased rating discussed, and therefore will be addressed by the Board.

Under the DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In this case, during the period on appeal the Veteran's GAF scores ranged from scores in the moderate range, such as 55 assigned by Dr. W. in June 2012 and 54 assigned by the December 2011 VA examiner, to scores in the high serious range, such as the 45 assigned in a March 2008 VA treatment record and 48 assigned in a May 2008 VA treatment record.  Additionally, the Veteran consistently demonstrated several symptoms like those associated with a 50 percent rating, including flattened affect and some difficulties in concentration.  Therefore, an increased rating of 50 percent is warranted throughout the period on appeal.

However, the evidence does not establish the Veteran demonstrate symptoms like those associated with a higher 70 percent rating at any point during the period on appeal.  For example, the Veteran consistently denied experiencing any suicidal ideation throughout the period on appeal.  Additionally, no obsessional rituals, illogical speech, or near-continuous panic was noted.  Instead, during his January 2011 private evaluation, the Veteran denied experiencing any panic attacks.  

The treating medical professions consistently noted the Veteran presented as well-groomed and fully oriented, therefore he did not demonstrate neglect of personal hygiene or spatial disorientation.  Additionally, the Veteran described an ongoing healthy relationship with his wife, therefore reflecting he did not experience an inability to maintain effective relationships.  Therefore, he did not demonstrate a majority of symptoms like those associated with the criteria for a higher 70 percent rating.

The Board has considered that during his May 2008 VA treatment, the Veteran reported experiencing auditory hallucinations of a man yelling at him, but denied experiencing any visual hallucinations.  Persistent delusions or hallucinations is a symptoms associated with a higher 100 percent rating.  However, the criteria for a total disability rating contemplate persistent hallucinations.  In this case, the Veteran only reported auditory hallucinations on one occasion.  He later specifically denied experiencing any hallucinations, including during his January 2011 private evaluation with Dr. H.  Therefore, although the Veteran reported isolated auditory hallucinations, the Board finds this symptom is not most closely correlated with the criteria for a higher rating which contemplates persistent hallucinations.

Based on the foregoing, the Board finds the Veteran's symptoms of PTSD were most closely correlated with those associated with a 50 percent rating throughout the period on appeal, and did not demonstrated symptoms like those associated with a higher 70 percent rating.  Accordingly, an initial rating not to exceed 50 percent for service-connected PTSD is warranted prior to June 11, 2012.  To this extent, the Veteran's appeal is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of difficulties sleeping, sudden anger, and feeling withdrawn.  These symptoms were specifically contemplated in the schedular ratings, and served in part for the increased rating assigned above.

The Board has considered that in her June 2012 Psychiatric Impairment Questionnaire, Dr. W. indicated she anticipated the Veteran's PTSD symptoms would cause him to miss work more than three times a month.  However, the Board finds this degree of occupational impairment is reflected in the increased 50 percent rating that is assigned above.  38 C.F.R. § 4.1.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in May and July of 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In February 2015, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by his private agent, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their current severity and any relation to his active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.


The Veteran was also provided with VA examinations for his appeals regarding diabetes mellitus and PTSD, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

The Board acknowledges the Veteran was not provided with an examination regarding his claims for service connection for residuals of a stroke, peripheral neuropathy, and erectile dysfunction.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for each of the above discussed disorders, the evidence fails to establish any in-service injury or event, or other nexus to active duty service.  Accordingly, a VA examination was not required regarding any of the above-discussed appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.	







							[Continued on Next Page]

ORDER

New and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus, and the Veteran's claim is reopened.

Entitlement to service connection for diabetes mellitus is denied.

New and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, and the Veteran's claim is reopened.

Entitlement to service connection for coronary artery disease with myocardial infarction (CAD) is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for peripheral neuropathy is denied.
Entitlement to service connection for erectile dysfunction is denied.

Entitlement to a rating not to exceed 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 11, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As discussed above, the Veteran's claim for entitlement to service connection for hypertension is reopened, however this issue requires remand for additional development.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension. [See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012)]. For this reason, the Board finds remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's currently diagnosed hypertension is related to his presumed exposure to herbicides or another etiology, to include his diagnosed Diabetes Mellitus Type I.  

Additionally, the Veteran is also seeking entitlement to TDIU for the period between February 15, 2008 and June 11, 2012.  Even considering the increased rating granted above, the Veteran currently does not meet the schedular criteria for TDIU during this time period under 38 C.F.R. § 4.16(a).  However, as discussed above, the Board granted entitlement to service connection for CAD.  Accordingly, the question of entitlement to TDIU may be impacted by the initial rating assigned by the AOJ for the Veteran's newly service-connected CAD in implementing this decision.  Therefore, the issue of entitlement to TDIU is remanded as intertwined with the implementation of this Board decision by the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from a qualified medical professional regarding the etiology of the Veteran's currently diagnosed hypertension.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The medical professional should then address the following question, and in doing so should specifically address VA medical records relating the Veteran's currently diagnosed hypertension to his diagnosed diabetes mellitus (for example the October 2005 VA treatment record) and the NAS IOM's Veterans and Agent Orange: Update 2010.

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents therein?

2. Implement the grant of service-connection for CAD contained in this decision, and assign an initial disability rating for the Veteran's newly service-connected CAD.

3.  Then, readjudicate the claims on the merits, including entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


